DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
This action is Non-Final.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-11 in the reply filed on 2/16/2021 is acknowledged. Applicant has canceled the remaining claims not in Group I.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Drawings
The drawings are objected to because Figures 9-14 contain black/gray shading that is not representative of color per the specification, nor a bar graph, and detracts the figures, and must be removed (this requirement excludes boxes 1120-1126). See Rule 1.84(m):
Shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 18-25 elements in the flow paths are too small; in addition, Figures 18-25 elements 1876, 1976, 2077, 2175, 2276, 2376, 2477, 2575 intermingle with the vertical dashed lines, see Rule 1.84(p)(3):
“(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: [0191] ‘23986’.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 23 element ‘2386’, Figure 24 element ‘2484’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: [0191] it is readably apparent that ‘23986’ should read ‘2386’.  [0197] it is readably apparent that ‘2081’ should read ‘2481’ and ‘2084’ should read ‘2484’
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 body further refers to the same elements in the preamble, thus “an invasive patient sensor and at least one sensor input connector configured to receive electrical signals from a minimally invasive patient sensor” should read “the invasive patient sensor and at least one sensor input connector configured to receive electrical signals from the minimally invasive patient sensor”, or applicant should remove the initial reference from the preamble.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the received patient-information electrical signals ".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the limitations of “wherein the base unit is configured to determine a hemodynamic parameter of a patient based on the patient-information electrical signals received from the invasive patient sensor during a first time period and to determine the hemodynamic parameter of the patient based on the patient-information electrical signals received from the minimally invasive patient sensor during a second time period after the first time period, wherein the hemodynamic parameter based on the patient-information electrical signals received from the minimally invasive patient sensor is calibrated using the patient-information electrical signals received from the invasive patient sensor” renders the claim indefinite. This claim is functional limitation further limiting the capability of the base unit structures to be configured to perform the claimed function, but in review of the set forth required elements in claim 1, none presently claimed appear to be capable of performing the claimed functions. In review of the disclosure, it appears that structure of a processor is necessary to achieve the claimed functions as none of the other recited features are capable of performing the claimed functions. As such, the claim is interpreted as an intended use of the claimed structures, such that if the art has the structures then such intended use/result is necessarily achieved. It is suggested to amend claim 3 to include processor structures being configured to perform the claimed functions to overcome the rejection.
Regarding claim 4, the limitations “wherein the patient monitor is configured to switch between determining the hemodynamic parameter of the patient based on the patient-information electrical signals received from the invasive patient sensor and determining the hemodynamic parameter of the patient based on the patient-information electrical signals received from the minimally invasive patient sensor” render the claim indefinite. Similarly to claim 3, there does not appear to be claimed any required structures that are capable of performing the claimed functions. In review of the disclosure, it appears that structure of a processor is necessary to achieve the claimed functions as none of the other recited features are capable of performing the claimed functions. As such, the claim is interpreted as an intended use of the claimed structures, such that if the art has the structures then such intended use/result is necessarily achieved. It is suggested to amend claim 4 to include processor structures being configured to perform the claimed functions to overcome the rejection.
Regarding claim 7, the limitations “wherein the base unit is configured to automatically convert received signals to a physiological parameter based on a maximum expected value of the physiological parameter and a received maximum analog signal from the external patient monitor system” render the claim indefinite. Similarly to claim 3, there does not appear to be claimed any required structures that are capable of performing the claimed functions. In review of the disclosure, it appears that structure of a processor/circuitry is necessary to achieve the claimed functions as none of the other recited features are capable of performing the claimed functions. As such, the claim is interpreted as an intended use of the claimed structures, such that if the art has the structures then such intended use/result is necessarily achieved. It is suggested to amend claim 7 to include processor/circuitry structures being configured to perform the claimed functions to overcome the rejection.
The dependent claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2, 5-7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali et al. (Al-Ali, US 20150097701) in view of Balji et al. (Balji, US 8,115,101) and Risher-Kelly (Risher, US 2014/0286361).
Regarding claim 1, Al-Ali teaches a patient monitor configured to receive patient-information electrical signals from a first patient sensor and a minimally invasive patient sensor (see entire documents, especially Figures 2-3 various sensor ports, sensors themselves are merely claimed in inference and not required), the patient monitor comprising: 
a base unit (see Fig. 1A, a medical monitoring hub 100; [0068]) comprising: 
a housing forming a docking base and a front plate, the docking base including a base unit connector (see Figure 1A housing 108, [0068], base interpreted as any component of the depth, including the depth formed in 106 i.e. perpendicular to 104, front plate interpreted as the backing of 106 i.e. parallel to 104, base unit connector interpreted as the mechanical connectors protruding from the bottom docking base in Figure 1B, also seen in Figures 1C, 4 for mechanical mate as discussed in [0068]); 
a plurality of sensor input connectors on an exterior portion of the housing, at least one sensor input connector configured to receive electrical signals from a first patient sensor and at least one sensor input connector configured to receive electrical signals from a minimally invasive patient sensor (see entire document, especially Figure 2-3 various sensor channels, Figures 1B, 4, 10-11, 16 reads on two of the various input connectors on exterior housing); 

a latch attached to the housing (see Figure 1A 118 mechanical latch, [0073]); and 
a user interface unit (see entire document, especially Figure 1A 102), comprising: 
a housing with a bottom portion and a rear portion (see Figure 1 element 102 shown in  Figure 5 as element 502 has a housing with clear implied/inherent bottom and rear portions to protect the electrical components); 
a display on a front portion of the user interface unit, the display configured to display hemodynamic parameters determined by the base unit based on the received patient-information electrical signals (see entire document, especially Figures 1A display 116, Figures 5, 19, [0064], [0072], [0075], [0107], [0112], [0113], [0115]-[0116]); 
a wireless communication system enclosed within the housing (see Figures 1A, 5 no antenna protruding from housing, see Figure 2 antenna on 102, [0074]); and 
a user interface connector on the bottom portion of the housing, the user interface connector configured to mate with the base unit connector (see Figures 1A-B, [0068], implied that a corresponding female section for mechanical mate with the male protruding components of the housing as the mechanical connectors protruding from the 
wherein, in a docked configuration, the user interface connector is configured to directly couple to the base unit connector and the bottom portion of the housing of the user interface unit is configured to contact the docking base of the base unit and at least a portion of the rear portion of the housing of the user interface unit is configured to contact the front plate of the housing of the base unit, and the latch is configured to secure the user interface unit to the base unit (see Figures 1A-1B, [0068], [0081], implied that a corresponding female section for mechanical mate with the male protruding components of the housing as the mechanical connectors protruding from the bottom docking base in Figure 1B, also seen in Figures 1C, 4 for mechanical mate as discussed in [0068], docked latch 118 secures units together.), and 
wherein, in a detached configuration, the wireless communication system of the user interface unit is configured to wirelessly communicate with the wireless communication system of the base unit (see Figure 1B, 5, [0052], [0061], [0074]).
While Al-Ali teaches the usage of various serial ports and is used in a hospital setting which would imply usage with any number of common hospital devices, the limitations related to the plugs being for an invasive sensor are not directly taught, in addition, while Al-Ali teaches that any communication link can be used in [0061] the limitations wherein, in a tethered configuration, the user interface connector is electrically coupled to the base unit connector using a cable, the cable conducting electrical power and electrical signals between the base unit and the user interface unit are not directly taught.
Balji teaches a similar patient monitor (see abstract, Figure 1), and teaches such patient monitor can be connected to invasive sensor such as blood pressure (see Figure 1, col. 2 lines 4-
Risher teaches a similar system of monitoring a patient including using main units and consolidation devices (see Figures 1-2), and teaches such can include a configuration that uses a removable cable in an alternative configuration for attachment between the main unit and consolidation device, wherein such cable provides power and data transfer between the units (see [0024], [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a configuration using a removable cable to allow for power and data transfer from a handheld device to a main unit when such hand-held usage is desired but battery levels are too low to allow for wireless transfer of data from the handheld unit to the main unit.
Regarding claim 2, the limitations are met by Al-Ali in view of Balji and Risher, where the combination teaches wherein the minimally invasive patient sensor comprises at least one pressure sensor configured to be in fluid communication with a patient's blood vessel through a fluid-receiving region in the pressure sensor and configured to be in electrical communication with the base unit, the pressure sensor being configured to sense a pressure wave in the patient's vasculature and being configured to transmit at least one patient-information electrical signal to the base unit that indicates a hemodynamic parameter of a patient (these limitations are further 
Regarding claim 5, the limitations are met by Al-Ali in view of Balji and Risher, where Al-Ali teaches wherein the docking base is sloped so that liquid flows off of the docking base when the user interface unit is docked on the base unit (see Figures 1A, 15, where unit depth is sloped to allow for such liquid flow when in docked configuration, [0068]).
Regarding claim 6, the limitations are met by Al-Ali in view of Balji and Risher, where Al-Ali teaches further comprising a plurality of analog signal input connectors configured to receive an analog input signal from an external patient monitor system (see entire document, especially Figures 1B, 4, 10-11, 16 reads on any additional two of the various input connectors on exterior housing, such as Figure 24 serial ports 210 or channel ports 212, [0077], [0130]; external patient monitor inferentially claimed).
Regarding claim 7, the limitations are met by Al-Ali in view of Balji and Risher, where Al-Ali teaches wherein the base unit is configured to automatically convert received signals to a physiological parameter based on a maximum expected value of the physiological parameter and a received maximum analog signal from the external patient monitor system (see rejection of claim 1, all structures taught, thus such structures are capable of the intended use/result. In addition, such functions reasonably read on the functions in Al-Ali especially Figure 24, [0096], [0129]-[0135] translation module procedures, update alarm limits [0149]. The external patient monitor system is inferentially claimed structures).

Regarding claim 10, the limitations are met by Al-Ali in view of Balji and Risher, where Al-Ali teaches wherein the docking base and base unit connector are configured so that the user interface unit cannot be docked on the base unit with the display portion adjacent to the front plate (see Figures 1A-1B, [0068] the display of 102 can only be docked facing out, not facing opposite).
Regarding claim 11, the limitations are met by Al-Ali in view of Balji and Risher, where the combination teaches wherein the user interface unit and the base unit are configured such that, in the tethered configuration, the user interface unit cannot be seated in the docking base so that the latch secures the user interface unit in place on the base unit (see Al-Ali Figures 1A-1B, see Risher Figure Figures 1-2, [0024], [0025]; with the combination, the removable cable being present would prevent mechanical docking between the components in Al-Ali). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a configuration using a removable cable to allow for power and data transfer from a handheld device to a main unit when such hand-held usage is desired but battery levels are too low to allow for wireless transfer of data from the handheld unit to the main unit.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali et al. (Al-Ali, US 20150097701) in view of Balji et al. (Balji, US 8,115,101) and Risher-Kelly (Risher, US 2014/0286361) as applied to claim 1 above, and further in view of Baker, JR. et al. (Baker, US 2010/0081944).
Regarding claim 3, the limitations are met by Al-Ali in view of Balji and Risher, where the combination teaches the intended use/result limitations of “wherein the base unit is configured to determine a hemodynamic parameter of a patient based on the patient-information electrical signals received from the invasive patient sensor during a first time period and to determine the hemodynamic parameter of the patient based on the patient-information electrical signals received from the minimally invasive patient sensor during a second time period after the first time period, wherein the hemodynamic parameter based on the patient-information electrical signals received from the minimally invasive patient sensor is calibrated using the patient-information electrical signals received from the invasive patient sensor” (see rejection of claim 1, all structures taught, thus such structures are capable of the intended use/result). However, for compact prosecution purposes only, such features are also taught by Baker. Baker teaches a similar system for patient monitor including non-invasive blood pressure measurements over time and reads on the claimed features for blood pressure determinations to determine a hemodynamic parameter of a patient based on the patient-information electrical signals received from the invasive patient sensor during a first time period and to determine the hemodynamic parameter of the patient based on the patient-information electrical signals received from the minimally invasive patient sensor during a second time period after the first time period, wherein the hemodynamic parameter based on the patient-information electrical signals received from the minimally invasive patient sensor is calibrated using the patient-information electrical signals 
Regarding claim 4, the limitations are met by Al-Ali in view of Balji and Risher (and Baker), where the combination teaches the intended use/result limitations of “wherein the patient monitor is configured to switch between determining the hemodynamic parameter of the patient based on the patient-information electrical signals received from the invasive patient sensor and determining the hemodynamic parameter of the patient based on the patient-information electrical signals received from the minimally invasive patient sensor” (see rejection of claim 1, all structures taught, thus such structures are capable of the intended use/result. In addition, such functions reasonably read on the functions in Al-Ali of cycling through the different health parameters calculated in [0125] The digital indicator can provide a numerical representation of the current levels of the physiological parameter the digital indicator may indicate an actual level or a normalized level and can also be used to quickly asses the severity of a patient condition. In some embodiments, the display includes multiple health indicators for each monitored physiological parameter. In certain embodiments, the display includes fewer health indicators than the number of monitored physiological parameters. In such embodiments, the health indicators can cycle between different monitored physiological parameters. [0126] In FIG. 23E, temperature and blood pressure sensors communicate with the hub of FIG. 1 and the hub 100 creates display real estate appropriate for the same. In FIG. 23F, an acoustic sensor is also .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali et al. (Al-Ali, US 20150097701) in view of Balji et al. (Balji, US 8,115,101) and Risher-Kelly (Risher, US 2014/0286361) as applied to claim 7 above, and further in view of Ackermann et al. (Ackermann, US 2007/0255114).
Regarding claim 8, the limitations are met by Al-Ali in view of Balji and Risher, where Al-Ali teaches the system receives an indication of the maximum expected value of the physiological parameter through an interaction of a user with a display (see entire document, especially Figure 33, [0072],  [0135] functions in 102, [0149] update alarm limits, [0151] function to use 102 to select what is displayed), however, the limitations that such functions are completed by the user interface unit is not directly taught.
Ackerman teaches a similar hospital patient monitor system including a handheld unit and a base unit which docks the handheld unit allowing for both wired and wireless communication (see abstract, Figures 1-3, claims 17-19), and teaches that the user interface device receives input including configuration data for operations performed by the base unit  (see entire document, especially claims 56, 58-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious rearrangement of parts to include functions of user input of alarm parameters on a handheld user interface component as opposed to a base unit as suggested in the prior art as an obvious design choice that would not change the performance of the system by such modification as the alarm In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791